Case 2:19-cv-00020-JRS-DLP Document 51 Filed 06/10/20 Page 1 of 8 PageID #: 340




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   TERRE HAUTE DIVISION

 STACY YURON HART,                                     )
                                                       )
                               Plaintiff,              )
                                                       )
                          v.                           )        No. 2:19-cv-00020-JRS-DLP
                                                       )
 RICHARD BROWN, et al.                                 )
                                                       )
                               Defendants.             )

  Order Granting Motion for Summary Judgment and Directing Entry of Final Judgment

        Plaintiff Stacy Yuron Hart, an inmate at the Wabash Valley Correctional Facility, filed this

 42 U.S.C. § 1983 action based on his treatment by prison staff and Warden Richard Brown after

 Mr. Hart's wife threatened legal action against an Aramark employee working at Wabash Valley.

 The defendants have moved for summary judgment, and the motion is fully briefed.

                                   I. Summary Judgment Standard

        A motion for summary judgment asks the Court to find that a trial is unnecessary because

 there is no genuine dispute as to any material fact and, instead, the movant is entitled to judgment

 as a matter of law. See Fed. R. Civ. P. 56(a). On summary judgment, a party must show the Court

 what evidence it has that would convince a trier of fact to accept its version of the events. Gekas

 v. Vasilades, 814 F.3d 890, 896 (7th Cir. 2016). The moving party is entitled to summary judgment

 if no reasonable factfinder could return a verdict for the non-moving party. Nelson v. Miller, 570

 F.3d 868, 875 (7th Cir. 2009). To survive a motion for summary judgment, the non-moving party

 must set forth specific, admissible evidence showing that there is a material issue for trial. Celotex

 Corp. v. Catrett, 477 U.S. 317, 323 (1986).




                                                   1
Case 2:19-cv-00020-JRS-DLP Document 51 Filed 06/10/20 Page 2 of 8 PageID #: 341




        The Court views the record in the light most favorable to the non-moving party and draws

 all reasonable inferences in that party's favor. Valenti v. Lawson, 889 F.3d 427, 429 (7th Cir. 2018).

 It cannot weigh evidence or make credibility determinations on summary judgment because those

 tasks are left to the factfinder. Miller v. Gonzalez, 761 F.3d 822, 827 (7th Cir. 2014). The Court

 need only consider the cited materials, Fed. R. Civ. P. 56(c)(3), and need not "scour every inch of

 the record" for evidence that is potentially relevant to the summary judgment motion before them.

 Grant v. Tr. of Ind. Univ., 870 F.3d 562, 573-74 (7th Cir. 2017).

                                               II. Facts

        Except where noted, the following facts are undisputed:

        In July 2018, Mr. Hart was working in Wabash Valley's production kitchen with Ms. Jett,

 an Aramark Employee. Ms. Jett played a practical joke on Mr. Hart that ended with Ms. Jett

 splashing Mr. Hart in the face with a water bottle. Mr. Hart did not report Ms. Jett's actions to

 Wabash Valley or Aramark, but he mentioned them to his wife. Mr. Hart's wife then called Wabash

 Valley and reported the incident.

        On August 16, 2018, defendants Mr. Davis and Mr. Carpenter, both staff with the Wabash

 Valley Office of Investigations and Intelligence, called on Mr. Hart to discuss the incident. They

 told Mr. Hart that his wife wanted to press criminal charges against Ms. Jett. According to

 Mr. Hart's deposition testimony, they then asked, "[D]o you expect us to file outside charges

 against a woman, you know, for a joke?" Dkt. 34-1 at 18. Mr. Hart responded, " I don't expect you

 to do anything. My wife evidently is taking care of everything." Id. Mr. Hart clarified at his

 deposition that he did not intend to press criminal charges based on Ms. Jett's actions. Id. at 19

 ("No, or I would have done it because I will — I can take up for myself. I don't need my wife




                                                   2
Case 2:19-cv-00020-JRS-DLP Document 51 Filed 06/10/20 Page 3 of 8 PageID #: 342




 taking up for me or speaking for me. I'm a man, you know. So I speak for myself."). Before

 Mr. Davis and Mr. Carpenter interviewed him, Mr. Hart considered the issue "done and gone." Id.

        Mr. Davis and Mr. Carpenter ended the interview by handcuffing Mr. Hart and

 transporting him to the Custody Control Unit ("CCU"). Mr. Hart remained there from August 16

 to August 22, 2018. On August 22, Mr. Hart was moved to another housing unit that was

 transitioning to restricted movement. He returned to general population on October 10, 2018.

 When Mr. Hart wrote a letter complaining of the transfer, he was informed, "You requested being

 moved to the north side due to your concerns of being retaliated against for turning in a staff

 member to this department. You specifically asked to be placed on the north side for your own

 safety." Dkt. 1-1 at 16. Mr. Hart denies ever making such a request. Dkt. 34-1 at 37−38.

        Mr. Hart was litigating a post-conviction petition in Indiana state court when he was

 transferred to the CCU. On October 16, 2018, the Indiana Court of Appeals dismissed Mr. Hart's

 post-conviction appeal for failure to file his notice of appeal in the proper court. Dkt. 34-2.

 Mr. Hart's complaint attributes the error to lack of law library access in the CCU. Dkt. 1 at 5. On

 Mr. Hart's motion, the appeal was reinstated on November 16, 2018. Dkt. 34-3.

        Until he returned to general population, Mr. Hart could not receive "fatherhood visits,"

 which he describes as "better visits as opposed to normal visits." Dkt. 34-1 at 30. Other visitation

 options remained available. Id. at 31.

                                           III. Discussion

        Mr. Hart alleges that Mr. Carpenter and Mr. Davis violated his First Amendment right by

 retaliating against him for threatening legal action against Ms. Jett. He further alleges that Warden

 Brown violated his First Amendment right to access the courts and his right to family visitation.




                                                  3
Case 2:19-cv-00020-JRS-DLP Document 51 Filed 06/10/20 Page 4 of 8 PageID #: 343




 The Court will address each allegation in turn. But first, the Court must address the parties' dispute

 regarding the deposition transcript's accuracy.

        A. The Deposition Transcript

        Mr. Hart argues that the deposition transcript should be disregarded because he did not sign

 it: "After Plaintiff read the 60 plus pages of the transcript Plaintiff found so many errors and

 discrepanc[ies] which made Plaintiff question the authenticity of the transcript . . . and does

 question the compan[y's] so called bi-partisanship." Dkt. 37 at 5. But Mr. Hart does not identify

 any of the alleged errors — because, according to Mr. Hart, he did not have time "to re-write the

 entire transcript." Id. The Court will not disregard the deposition transcript on Mr. Hart's say so.

 Indeed, "a change of substance which actually contradicts the transcript is impermissible unless it

 can plausibly be represented as the correction of an error in transcription." Thorn v. Sundstrand

 Aerospace Corp., 207 F.3d 383, 389 (7th Cir. 2000).

        To the extent Mr. Hart seeks to contradict his deposition testimony by relying on an

 affirmation filed with his response to the summary judgment motion, see dkt. 37-1 at 7, he does

 not succeed. The Court disregards under the sham-affidavit rule any sworn statement by Mr. Hart

 in his complaint or summary judgment memorandum that contradicts his deposition testimony.

 See James v. Hale, 959 F.3d 307 (7th Cir. 2020) (discussing and applying sham affidavit rule).

        B. Retaliation Claim

        Prison officials may not retaliate against an inmate for exercising First Amendment rights.

 To prevail on his First Amendment retaliation claim, Mr. Hart must point to evidence that would

 allow a jury to conclude that (1) he engaged in activity protected by the First Amendment;

 (2) the defendants responded with actions that would likely deter future First Amendment activity;




                                                   4
Case 2:19-cv-00020-JRS-DLP Document 51 Filed 06/10/20 Page 5 of 8 PageID #: 344




 and (3) his First Amendment activity was "at least a motivating factor" for the defendants' actions.

 Holleman v. Zatecky, 951 F.3d 873, 878 (7th Cir. 2020).

        For purposes of this motion, Mr. Carpenter and Mr. Davis do not deny transferring

 Mr. Hart based on his wife's complaint and then falsifying a more acceptable basis for the transfer.

 They argue only that they did not transfer Mr. Hart to deter him from exercising his First

 Amendment rights because he never suggested that he intended to engage in protected activity.

 Dkt. 35 at 4.

        Indeed, Mr. Hart never made a formal complaint about Ms. Jett, and he never intended to

 seek criminal charges or take any other legal action. Mr. Hart claims that his statement during the

 interview was a "threat[ ] to have his wife file charges." Dkt. 37 at 3. But this claim cannot be

 squared with the record. There is no evidence Mr. Hart's wife indicated that she was acting on her

 husband's instruction. On the contrary, Mr. Hart testified in his deposition that if he wanted to take

 legal action, he would have done it himself. Dkt. 34-1 at 19 ("I would have done it because . . .

 I can take up for myself. I don't need my wife taking up for me or speaking for me. I'm a man, you

 know. So I speak for myself."). And even by the time of the deposition, Mr. Hart had "no clue"

 whether his wife pursued the matter any further. Id. at 20.

        To be sure, if Mr. Hart's account is true, Mr. Davis and Mr. Carpenter's conduct was, as

 Mr. Hart describes it, an "abuse of power." But a prison official's abuse of power does not

 necessarily violate the Constitution. Mr. Hart has no freestanding right to be housed in general

 population. See Holleman, 951 F.3d at 878; Hardaway v. Meyerhoff, 734 F.3d 740, 743

 (7th Cir. 2013) (prisoner has no liberty interest to be free from short-term confinement in

 segregation housing). So while Mr. Davis and Mr. Carpenter may have engaged in shameful




                                                   5
Case 2:19-cv-00020-JRS-DLP Document 51 Filed 06/10/20 Page 6 of 8 PageID #: 345




 conduct against Mr. Hart—again, assuming his account is true—there is no evidence from which

 a jury could find that they violated Mr. Hart's constitutional rights.1

        C. Access to Courts Claim

        Mr. Hart argues that Warden Brown denied him access to the courts by failing to provide

 adequate law library services to him when he was not housed in general population. To survive

 summary judgment on this claim, Mr. Hart must provide evidence that Warden Brown interfered

 with his First Amendment right to access the courts and that "the interference actually prejudiced

 him in his pending litigation." Devbrow v. Gallegos, 735 F.3d 584, 587 (7th Cir. 2013).

        Mr. Hart alleged possible prejudice in his complaint, stating that his post-conviction appeal

 was dismissed because he was unable to access the law library. Dkt. 1 at 5. But Mr. Hart failed to

 mention in his complaint the Indiana Court of Appeals had allowed him to file a late notice of

 appeal. See dkt. 34-3. The Indiana Court of Appeals has since decided Mr. Hart's appeal on the

 merits, dkt. 34-4, and Mr. Hart acknowledges that he had access to the general population law

 library during the briefing stage of that appeal, dkt. 34-1 at 44−45. Mr. Hart has therefore failed to

 point to evidence that would allow a jury to find in his favor on his First Amendment access to

 courts claim.

        D. Visitation Claim

        Finally, Mr. Hart alleges that Warden Brown denied him access to "fatherhood visits" in

 violation of the Constitution. "[P]rison officials may violate the Constitution by permanently or




 1
   Despite the parties' focus on retaliation, the Court also has considered whether Mr. Davis and
 Mr. Carpenter's actions constituted a prior restraint of Mr. Hart's First Amendment rights. See
 Fairley v. Andrews, 578 F.3d 518, 525 (7th Cir. 2009) (noting that retaliation can be a misleading
 lens by which to view a First Amendment claim). Because Mr. Hart showed no indication that he
 intended to exercise his First Amendment rights by pursuing legal action against Ms. Jett, his claim
 cannot survive summary judgment on a prior restraint theory, either.
                                                   6
Case 2:19-cv-00020-JRS-DLP Document 51 Filed 06/10/20 Page 7 of 8 PageID #: 346




 arbitrarily denying an inmate visits with family members in disregard of the factors described in

 Turner and Overton." Easterling v. Thurmer, 880 F.3d 319, 323 (7th Cir. 2018); see Turner v.

 Safley, 482 U.S. 78, 89 (1987) (prison restrictions on inmates' constitutional rights must be

 "reasonably related to legitimate penological interests"); Overton v. Bazzetta, 539 U.S. 126,

 131−32 (2003) (indicating that permanent or arbitrary limits on family visits may violate First

 Amendment right to association).

         Warden Brown asserts qualified immunity as to this claim. "Qualified immunity is an

 affirmative defense, but once it is raised the burden shifts to the plaintiff to defeat it." Holleman,

 951 F.3d at 877. That is, the facts viewed in the light most favorable to Mr. Hart must show that

 Warden Brown violated his constitutional right and that the right was clearly established at the

 time. Id. Mr. Hart has failed to show that he had a clearly established constitutional right to

 "fatherhood visits" that are "better visits as opposed to normal visits." See dkt. 34-1 at 30. Warden

 Brown therefore is entitled to qualified immunity on this claim.

                                           IV. Conclusion

         The defendants' motion for summary judgment, dkt. [34], is granted. Final judgment shall

 now issue.

         IT IS SO ORDERED.



 Date:    6/10/2020




                                                   7
Case 2:19-cv-00020-JRS-DLP Document 51 Filed 06/10/20 Page 8 of 8 PageID #: 347




 Distribution:

 STACY YURON HART
 955982
 WABASH VALLEY – CF
 WABASH VALLEY CORRECTIONAL FACILITY - Inmate Mail/Parcels
 6908 S. Old US Hwy 41
 P.O. Box 1111
 CARLISLE, IN 47838

 Michael J. Blinn
 INDIANA ATTORNEY GENERAL
 michael.blinn@atg.in.gov

 Sarah Jean Shores
 INDIANA OFFICE OF THE ATTORNEY GENERAL
 sarah.shores@atg.in.gov




                                       8
